DETAILED ACTION
	Claims 1, 4-11, 14, and 15 are pending. Claims 1, 4, 5, 7, 11, 14, and 15 have been amended and claims 2, 3, 12, and 13 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (U.S. 2006/0292490) as evidenced by Christianson et a. (U.S. 2014/0004464) and/or Koyama et al. (U.S. 2006/0058480) and/or Harada et al. (U.S. 2002/0198390).
Kodama et al. teaches a positive photosensitive composition comprising: (A) a compound capable of generating an acid upon irradiation with actinic rays or radiation; (B1) a resin of which solubility in an alkali developer increases under an action of an acid; and (B2) a resin that has at least one group selected from (a) an alkali-soluble group and (b) a group capable of decomposing under an action of an alkali to produce an alkali-soluble group, and the resin (B2) does not have a group capable of decomposing under an action of an acid; and a pattern forming method using the same [abstract] (claim 9) wherein in the resin as the component (B2), the at least one group selected from (a) an alkali-soluble group and (b) a group capable of decomposing under an action of an alkali to produce an alkali-soluble group is at least one group selected from a carboxyl group, a lactone group and an acid anhydride group [0022]. Kodama et al. also teaches the alicyclic hydrocarbon-based acid-decomposable resin for use in the present invention preferably has a lactone group [0153] such as the following repeating unit:

    PNG
    media_image1.png
    171
    200
    media_image1.png
    Greyscale
[0162] wherein Rx can be CF3 [0162] which is equivalent to a polymerization unit represented by Formula (Y3’) of instant claim 1, specifically a polymerization unit derived from the fourth monomer shown in claim 4, specifically a polymerization unit derived from the second monomer shown in claim 5. Although Kodama et al. does not explicitly show the above repeating unit in monomeric form, it is inherently present and/or obvious to obtain since it is known in the resist art that in order to have a repeating unit one must start with the monomeric form (claims 11, 14, and 15). Although Kodama et al. does not show a specific example when Rx is CF3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make such a selection and arrive at the instant claims through routine experimentation based on the substitution of equally suitable groups in order to improve EUV photon absorbing properties, sensitivity, as well as high resolution as evidenced by Christianson et al. [0002-0004], improve transparency to light particularly vacuum ultraviolet light as evidenced by Koyama et al. [0076], and improve adhesion to the substrate as evidenced by Harada et al. [0006].
	With regard to claim 6, Kodama et a. teaches the resin having a monocyclic or polycyclic alicyclic hydrocarbon structure and undergoing decomposition under the action of an acid to increase the solubility in an alkali developer (hereinafter sometimes referred to as an "alicyclic hydrocarbon-based acid-decomposable resin") is preferably a resin containing at least one repeating unit selected from the group consisting of a repeating unit having an alicyclic hydrocarbon-containing partial structure represented by any one of the following formulae (pI) to (pV) [0117], preferably a repeating unit represented by formula (pA) [0138] and a specific example includes the following:

    PNG
    media_image2.png
    150
    211
    media_image2.png
    Greyscale
[0144] wherein Rx is H, CH3, or CF3, and Rxa is an alkyl group number of 1 to 4 [0144] ] which is equivalent to formula (2) of instant claim 6 when R is a hydrogen atom, an alkyl group which has 1 carbon atom, or an alky group which has 1 carbon atom and three halogen atoms, A is a single bond, R4 is an alkyl group which has 1-4 carbon atoms, p is 0, and Z1 is an alicyclic hydrocarbon ring having 10 carbon atoms.
	With regard to claim 7, Kodama et al. teaches another example of the repeating unit containing a group having a lactone structure is the following:

    PNG
    media_image3.png
    163
    139
    media_image3.png
    Greyscale
[0162] wherein Rx is H, CH3, or CF3 [0162] which is equivalent to a polymerization unit represented by Formula (b1) of instant claim 7 when R is an alkyl group which has 1 carbon atom and three halogen atoms, A is a single bond, X is a methylene group, and R8 is a hydrogen atom. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 205 USPQ 1069 1072. In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a resin comprising two repeating units having two lactone groups through routine experimentation.
With regard to claim 8, Kodama et al. teaches the alicyclic hydrocarbon-based acid-decomposable resin for use in the present invention preferably has a repeating unit containing a group having an alicyclic hydrocarbon structure substituted by a polar group. By virtue of this repeating unit, the adhesion to substrate and the affinity for developer are enhanced [0164] such as the following repeating unit:

    PNG
    media_image4.png
    164
    93
    media_image4.png
    Greyscale
[0169] which is equivalent to a polymerization unit represented by Formula (c1) of instant claim 8 when R is an alkyl group which has 1 carbon atom and three halogen atoms, A is a single bond, q is 1, Rb is a hydroxyl group, and Z2 is an alicyclic hydrocarbon ring having 10 carbon atoms.
	With regard to claim 10, Kodama et al. teaches the positive photosensitive composition is coated on a substrate, and dried to form a photosensitive film. This photosensitive film is irradiated with actinic rays or radiation through a predetermined mask and preferably after baking (heating), subjected to development and rinsing, whereby a good pattern can be obtained [0299-0300] wherein In the development step, an alkali developer is used [0303].
Response to Arguments
Due to the amendment filed September 7, 2022 of instant claims 1, 4, 11, and 14, the 102(a)(1) rejection over Harada has been withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the amendment of instant claims 1 and 11.
Applicant's arguments regarding the 103 rejection over Kodama have been fully considered but they are not persuasive. Applicant argues Comparative Example 1 of the present specification corresponds to Kodama. Based on the evaluation results comparing Example 6 and Comparative Example 1, the photoresist resin of the claimed invention exhibited excellent swelling resistance to the alkaline developing solution. Consideration of the Graham factors is relevant to the present rejection, specifically the evaluation of any evidence secondary considerations, see also In re Corkill, In re Soni and KSR. Applicant has shown that the claimed invention achieves unexpected and unpredictable results and therefore the rejection should be withdrawn.
The examiner respectfully disagrees. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, “A claimed compound may be obvious because it was suggested by, or structurally similar to, a prior art compound even though a particular benefit of the claimed compound asserted by patentee is not expressly disclosed in the prior art. It is the differences in fact in their respective properties which are determinative of nonobviousness. If the prior art compound does in fact possess a particular benefit, even though the benefit is not recognized in the prior art, applicant’s recognition of the benefit is not in itself sufficient to distinguish the claimed compound from the prior art.” In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1991). In the instant case, Kodama teaches a repeating unit in which the backbone is preferably selected from four options, one of which is the claimed halogenated alkyl (i.e. CF3) [0144]. It is also known to one of ordinary skill in the art that the introduction of fluorine to the backbone of an acrylate improves EUV photon absorbing properties, sensitivity, as well as high resolution as evidenced by Christianson et al. [0002-0004], improves transparency to light particularly vacuum ultraviolet light as evidenced by Koyama et al. [0076], and improves adhesion to the substrate as evidenced by Harada et al. [0006]. Therefore, the results demonstrated in the instant specification flows naturally from the evidence known by one of ordinary skill in the art regarding fluorinated backbones.
Due to the amendment of instant claims 1 and 11, the 112(b) rejections have been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2010/0248136 is obvious over the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722        

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722